Citation Nr: 1612446	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California
THE ISSUES


1.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating prior to June 17, 2015 and a rating in excess of 10 percent from that date, for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1957 to January 1960, and from July 1964 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO declined to reopen the Veteran's claims for service connection for hypothyroidism and for hepatitis, denied service connection for arthritis and peripheral neuropathy of the bilateral upper and lower extremities, denied the Veteran a compensable rating for bilateral hearing loss, and denied an increased rating in excess of 30 percent for PTSD.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

By a rating decision in October 2013, the RO granted a 70 percent rating for PTSD from March 30, 2007, the date of the Veteran's claim for an increased rating. However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal his claim for service connection for arthritis.

In February 2015, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In April 2015, the Board determined that new and material evidence had not been received to reopen the claims for service connection for hypothyroidism and hepatitis.  At the same time, the Board remanded the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, as well as for increased ratings for bilateral hearing loss and for PTSD for further development.  

In an October 2015 rating decision, the RO granted service connection for peripheral neuropathy of the right and left  upper and lower extremities, assigning each a 10 percent disability rating, , effective March 30, 2007.  This action resolved the claims for service connection, and the Veteran has not appealed any effective date or initial rating assigned.  In the same rating decision, the RO increased the rating  assigned for bilateral hearing loss from 0 to 10 percent, effective June 17, 2015.  However, as higher ratings are available before and after that date, and a veteran is presumed to seek the maximum, available benefit, the claim now encompasses the matters of a higher rating at each stage, as reflected on the title.  See Hart, supra; AB, supra.).  

The Veteran's appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

As a final preliminary matter, as mentioned previously in the March 2015 Board remand, during the July 2014 hearing, the Veteran raised the issues of entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151 for hypothyroidism and hepatitis. However, as these matters have not been adjudicated by the agency of original jurisdiction (AOJ), they are, again,  referred to AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  For the entirety of the period for consideration in this appeal (from March 30, 2007, or one year prior to the filing of the claim for increase), the Veteran's psychiatric symptoms primarily have included depression, nightmares, impaired sleep, episodes of uncontrollable crying, flashbacks, difficulty with concentration, social isolation, nervousness, exaggerated startled response, avoidance behavior, disturbances in mood and motivation, constricted mood, restricted range of affect, anxiety, irritability, occasional death wishes, poor socialization, outburst of anger, hypervigilance, emotional detachment, fatigue, hallucinations, as well as difficulty with establishing and maintaining effective social relationships, responding to change, handling negative feedback, and handling time pressures and multiple tasks; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
 
3.  Prior to June 17, 2015,  the Veteran had no worse than Level II hearing in each  ear.

4.  Since June 17, 2015, the Veteran has had no worse than Level IV hearing in the each ear.

5.  The applicable criteria are adequate to rate each disability under consideration at all points pertinent to this appeal, and no claim of unemployability due to bilateral hearing loss has been raised.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss, prior to June 17, 2015,  are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, from June 17, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A May 2007 letter advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, this letter informed the Veteran of the evidence and information necessary to establish a rating and effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Relevant to VA's duty to assist, the record contains sufficient evidence for evaluation of the service-connected disabilities under consideration, and that no further AOJ action on either claim, prior to appellate consideration, is required.  Pertinent evidence of record include post service clinical reports, and reports of May 2007, June 2007, November 2009, January 2010 and October 2015VA examinations addressing the severity of the service-connected PTSD and hearing loss under consideration. Such reports include sufficient testing results, clinical  findings, and comments to associated functional impairment (as appropriate), for evaluation of these disabilities.   

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the Court  held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's conditions, and whether further evidentiary development was required. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearings, these claims were remanded for additional development.  

The Board also finds that the AOJ has complied with the prior Board remand instructions to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In response to the March 2015 Board remand, the RO issued a supplemental SOC (SSOC) in October 2015 and obtained recent VA treatment records.  The RO also scheduled a VA examination, held in October 2015.  Thus, the RO has directly responded to and completed the prior remand directives.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  


A.  PTSD

The Veteran has been assigned a 70 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  [However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §  4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))]. 

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of major depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorder, the Board has considered all of his psychiatric symptoms in evaluating his PTSD.

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for service connection.

The Veteran was afforded a VA examination in June 2007.  The examiner noted the Veteran's reports of not working for the past five years as a driver for NBC broadcasting company due to his peripheral neuropathy and hepatitis C.  

The Veteran reported that he had depression, bad dreams, sleep problems episodes of uncontrollable crying and flashbacks, and difficulty with concentration.  He claimed that he felt nervous, startled easily, and avoided movies or news stories that were related to military service.  The examiner noted that the Veteran lived with his third wife and that his daughter from his first marriage lived in England.  

On mental status examination, the Veteran was appropriately groomed, alert and oriented to time, person, place and reason of the interview.  There were no abnormalities noted with regard to speech, thought processes, intellectual functioning/memory, comprehension, abstract thinking, calculations, and judgment.  The examiner noted that the Veteran's concentration was poor.  The Veteran's mood was constricted, anxious, irritable, and depressed.  The examiner noted that there was no delusional thinking, hallucinations, or homicidal ideations.  The examiner reported that the Veteran occasionally had passing death wishes, but there was no suicidal ideations.  The examiner also noted that the Veteran experienced such symptoms as poor socialization; avoidance of military related events; difficulty with falling or staying asleep; difficulty concentrating; outburst of anger; irritability; hypervigilance; and an exaggerated startle response.  He was assigned a GAF score of 50.   

VA treatment records show that the Veteran has participated in group therapy sessions and received ongoing treatment for PTSD and major depressive disorder (MDD).  January 2008 treatment records note  symptoms such as nightmares, avoidance, flashbacks, irritability, hypervigilance and emotional detachment.  The veteran was assigned a GAF score of 65, a March 2008 addendum included a GAF score of 40.   In June 2009, he was assigned a GAF score ranging from 51-55.  A September 2009 Mental Health Outpatient Initial Assessment, noted the Veteran's reports of nightmares, avoidance behavior, flashbacks, and sleep problems.  A mental status examination revealed euthymic mood and full, mildly liable affect. He was assigned a GAF score of 51.  In September 2012, December 2012 and April 2013, the Veteran was assigned a GAF score of 50 and in October 2013, he was assigned a GAF score of 45.  During treatment, his symptoms included recurrent nightmares, hypervigilance, avoidance behaviors, social isolation, restricted range of affect, and pervasive thoughts of war. 

In an April 2008 medical statement, Dr. L. Tsang indicated that the Veteran was participating in individual and group psychotherapy and taking prescribed medications for persistent symptoms of PTSD manifesting as nightmares, avoidance, flashbacks, irritability, hypervigilance, and emotional detachment.

On November 2009 VA examination, the examiner noted that the Veteran had been married to his current wife for 30 years.  He described their relationship as loving and reported that she was supportive.  He stated that he had no friends, did not socialize with other Veterans in his group, and had a fear of attachment due to losing his friends during his wartime service.  He only enjoyed playing with his pets.  His current psychosocial functional status was described as poor.  The Veteran indicated that he could not form and maintain social relationships and was unable to connect with society.  He had little hope and was plagued by constant flashbacks.  He slept very poorly secondary to nightmares and had excessive daytime fatigue.  

On mental status examination, the Veteran's appearance was clean, neatly groomed, and appropriately dressed.  There was no noted psychomotor activity.  His speech was soft or whispered.  His attitude was friendly, guarded, and apathetic.  His affect was constricted and his mood was dysphoric.  He had a short attention span and was oriented.  His thought process was unremarkable.  He had a passive death wish with no active suicidal thoughts, intent, or plans.  He did not have any delusions, panic attacks, homicidal thoughts, episodes of violence, inappropriate or obsessive/ritualistic behavior, or problems with activities of daily living.  He exhibited auditory and visual hallucinations, had nightmares, and understood that he had a problem.  His memory was normal.  He also exhibited feelings of detachment or estrangement from others, restricted range of effect, difficulty with falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and avoided eye contact.  

The Veteran was diagnosed with MDD in addition to PTSD.  The examiner found that the MDD was likely a result of the PTSD.  He was assigned a GAF score of 25.  The examiner noted that the Veteran was more isolative and exhibited deterioration in social functioning.  His depression had worsened, which led him to be anhedonic and not interact with his wife.  The examiner noted that the Veteran was tearful and had no energy for activities.  He was unable to concentrate on tasks and his day was repetitively intruded by flashbacks.  

In October 2013 correspondence, Dr. J. Doan reported that he was the Veteran's treating psychiatrist.  Dr. J. Doan stated that since returning from Vietnam, the Veteran has suffered from nightmares, flashbacks, social isolation, emotional blunting, as well as hypervigilance and an increased startle response.  The Veteran has chronic sleep impairment due to nightmares.  Dr. J. Doan reported that the Veteran has described his himself as being chronically depressed and detached as well as not having the ability to feel emotion.  The Veteran also has difficulty establishing and maintaining effective relationships with others.  Dr. J. Doan stated that although the Veteran reported a strong relationship with his wife, he demonstrates isolative behaviors and prefers to stay in his room rather than engaging with family and friends.  The Veteran has described ongoing issues with hyperarousal and an exaggerated startle response.  Dr. J. Doan opined that he believed that the Veteran suffered from severe, chronic PTSD that severely impacted both his ability to hold gainful employment as well as maintain satisfactory interpersonal relationships.  Given this degree of dysfunctional thought and behavior, Dr. Doan believed that the Veteran is severely disabled.

On October 2015 VA examination, the examiner described the Veteran's level of occupational and special impairment regarding his PTSD as occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner reported that the Veteran experienced anxiety related to his PTSD.  The Veteran contended that his functional impairment was related to age-related retirement.  The examiner assigned the Veteran a GAF score of 63, meaning that he was able to care for himself independently and was enjoying life.  He was able to take care of his wife who suffered from Parkinson's disease.  He was able to interact socially and effectively with emotionally distraught soldiers coming back from Iraq and Afghanistan.  The Veteran stated that he enjoyed working with younger Veterans at the American Legion and Disabled American Veterans.  The examiner noted that the Veteran's PTSD overall has improved.  In regards to functional impact, the examiner found that the Veteran was not functionally impaired as it related to his PTSD and he could perform both physical and sedentary employment.  The examiner reasoned that the Veteran was able to understand and follow complex commands; he mentored and helped younger Veterans with their difficulties; he was able to handle his wife and their arguments as well as care for her while she has been extremely ill; he was emotionally stable over and 8-hour day; he did not need supervision while caring for wife; and was able to solve problems.  The examiner also noted that the Veteran had difficulty with responding to change, handling negative feedback, and handling time pressures as well as multiple tasks.  The Veteran also shows symptoms such as lack of stamina and, an inability to concentrate.  

August 2015 VA psychiatric treatment records note the Veteran's reports of continued nightmares, avoidance behavior, and hypervigilance.  On mental status examination, he was well groomed, calm cooperative, maintained appropriate eye contact, and his speech and thought process were normal.  His affect was blunted and euthymic.  He denied suicidal and homicidal ideations, and hallucinations.  No delusions were elicited and he was oriented to person, place, times, and situation.  His insight and judgment were fair.  The assessment revealed that the Veteran appeared to be at his baseline, and the physician noted that the Veteran's symptoms of depression and PTSD appear to have been stable for years.  

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have been shown to be of the type and  extent, frequency and/or or severity that approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood due to symptoms such as depression, nightmares, impaired sleep, episodes of uncontrollable crying, flashbacks, difficulty with concentration, social isolation, nervousness, exaggerated startled response, avoidance behavior, disturbances in mood and motivation, constricted mood, restricted range of affect, anxiety, irritability, occasional death wishes, poor socialization, outburst of anger, hypervigilance, emotional detachment, fatigue, and auditory and visual hallucinations.   He has had difficulty with responding to change, handling negative feedback, and handling time pressures as well as multiple tasks.  Furthermore, he has had difficulty in establishing and maintaining effective social relationships.  Thus, collectively, the evidence indicates that the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating

The Board finds that at no point pertinent to the current claim has the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the maximum, 100 percent rating.  As indicated, under the rating formula, such a rating is assigned for total occupational and social impairment.  However, the evidence has shown no gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

Considering the effect of the Veteran's symptoms on occupational and social functioning, as indicated above, at the time of his June 2007 VA examination, the Veteran himself, reported that he had not been working for the past five years as a driver for NBC broadcasting company due to his peripheral neuropathy and hepatitis C.  In an April 2008 medical statement, Dr. L. Tsang reported that the Veteran's symptoms included emotional detachment. Also, the Veteran reported on November 2009 VA examination that he had no friends, did not socialize, could not form and maintain social relationships, experienced anhedonia, and did not interact with his wife.  At the same time, the examiner indicated that the Veteran was more isolative and exhibited deterioration in his social functioning.  However, the Veteran, himself, also still described his relationship to his current wife of more than 30 years as loving and supportive.  In October 2013 Dr. J. Doan opined that he believed that the Veteran suffered from severe, chronic PTSD that severely impacted both his ability to hold gainful employment as well as maintain satisfactory interpersonal relationships; however, Dr. J. Doan also noted the Veteran's reports of having a strong relationship with his wife.  On October 2015 VA examination, the Veteran contended that his functional impairment was related to age-related retirement.  The examiner noted that the Veteran was able to interact socially and effectively with distraught soldiers and enjoyed working with the younger Veterans.  The examiner reported that the Veteran's PTSD improved.  Although, the examiner noted that the Veteran had a lack of stamina, an inability to concentrate, difficulty with responding to change and handling negative feedback, time pressures and multiple tasks, the examiner found that the Veteran was not functionally impaired as it related to his PTSD and he could perform both physical and sedentary employment.  Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, and extent,  frequency and/or severity, as appropriate, to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  As noted, the Veteran has been assigned GAF scores that have ranged wildly from 25 to 65, with most scores falling in the 40 to 65 range.  

Pursuant to the DSM-IV, a GAF score from 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.)  Id.  A GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking or mood (e.g., suicidal ideation, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Collectively, the assigned scores are indicative of mild to serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do not support a finding of mild impairment.  See 38 C.F.R. § 4.126(a).

While the Veteran's GAF scores have fluctuated over time, his lowest score assigned-25 in November 2009-could be considered suggestive of a higher rating.  However, despite the GAF score assigned at this examination, the evidence, including the objective evidence gathered at the November 2009 VA examination, does not show the Veteran has a serious impairment in communication. Additionally, while the Veteran reported that he exhibited hallucinations, his thought process was unremarkable and memory was normal, he was oriented, he did not have any delusions, panic attacks, homicidal thoughts, episodes of violence, inappropriate or obsessive/ritualistic behavior or problems with activities of daily living.  He had passive thoughts of death with no active suicidal thoughts, intent, or plans.  Despite his severe social impairment, he remained married and favorably described his relationship with his wife as loving and supportive.  Overall, the 70 percent rating herein assigned contemplates such serious symptoms or serious impairments found.  Moreover, the Veteran has also received GAF scores between 50 and 65 reflecting less impairment than that contemplated by the 70 percent rating herein assigned; as such, it clearly provides no basis for an even higher rating.  Again, there is no evidence of record that would indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 100 percent rating are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra. However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 100 percent rating or any even higher rating under VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Hart, and the claim for a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test. 

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, prior to June 17, 2015 and a 10 percent disability rating from that date.  The Veteran contends that his hearing is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to higher ratings for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that a compensable rating prior to June 17, 2015  and a rating in excess of 10 percent from that date for bilateral hearing loss must be denied. 

VA treatment records show that the Veteran has been issued hearing aids for his hearing loss. 

On VA examination in May 2007, audiometric testing revealed the following as pure tone thresholds, in decibels:


HERTZ




1000
2000
3000
4000
RIGHT
15
15
45
55
LEFT
25
20
80
85

The average of these thresholds is 32.5 decibels in the right ear and 52.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.

The May 2007 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in the right ear and Level II hearing in the left ear, warranting a noncompensable rating with application of Table VII.

The May 2007 examiner noted that the Veteran's the functional impairment resulting from the Veteran's hearing loss consists of difficulty understanding conversation and constant bilateral tinnitus.

The Veteran submitted the report from Costco Hearing Aid Center dated in February 2008.  Although the record notes a moderate to severe sensorineural hearing loss, the report contains only graphical results of audiometric  testing, with no numerical transcription of the results; hence, such evidence has not been considered in evaluating the disability   See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) .

On January 2010 VA examination, audiometric testing revealed the following as pure tone thresholds, in decibels:


HERTZ




1000
2000
3000
4000
RIGHT
15
15
40
55
LEFT
25
20
65
75

The average of these thresholds is 31.25 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.

The January 2010 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level II hearing in each ear, warranting a noncompensable rating with application of Table VII.

With respect to the functional effects of the Veteran's hearing loss, the January 2010 examiner noted that the disability impacted the Veteran's occupational activities in that it caused poor social interactions and hearing difficulty.  The Veteran reported that he was retired and denied having occupational deficits from his hearing loss.  In regards to functional deficits, the Veteran reported that conversations with others were strained due to his inability to hear what was said clearly during the conversation.  He also claimed that he was embarrassed by frequently asking others to repeat what they said during the conversation.  The examiner noted that there  were no effects on usual daily activities. 

Audiometric testing on June 2015 VA examination revealed the following pure tone thresholds, in decibels:


HERTZ




1000
2000
3000
4000
RIGHT
40
30
80
85
LEFT
40
30
80
85

The average of these thresholds is 55 decibels in the right ear and 58.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.

The June 2015 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level IV hearing in each ear, warranting a 10 percent rating with application of Table VII.

With respect to the functional effects of the Veteran's hearing loss, the June 2015 examiner noted that such did impact the ordinary conditions of daily life, including the ability to work.  In this regard, the Veteran reported that he had difficulty understanding conversations and that people and family members need to yell in order for him to understand them. 

The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results. See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1

For all the foregoing reasons, the Board finds that a compensable rating prior to June 17, 2015, and a rating in excess of 10 percent from June 17, 2015, for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


C.  Other Considerations for Both Disabilities

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since March 30, 2007(and one year prior to the filing of the claims for an increased rating for bilateral hearing loss and PTSD), has the Veteran's service-connected PTSD or bilateral hearing loss reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the type, extent, and frequency or severity of described symptomatology that are indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

As for the Veteran's hearing loss, as noted above, the May 2007, January 2010, and June 2015 VA examiners each identified the functional effects of the Veteran's bilateral hearing loss, to include difficulty understanding conversations, based on the Veteran's assertions.  Given the mechanical nature of deriving ratings for hearing loss, such assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disabilities, such as marked interference with employment. Indeed, the Veteran, himself, reported that he was retired and he did not have occupational deficits from his hearing loss.  See January 2010 VA examination report.  There is no evidence of repeated treatment, much less, repeated hospitalization, for bilateral hearing loss, or evidence of any other exceptional or unusual factors associated with this disability to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing. 

Accordingly, under these circumstances, the Board finds that applicable criteria is adequate to evaluate the disabilities under consideration, even in regard to the collective and combined effect of both service-connected disabilities .  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of any higher, extra-schedular rating(s), are not met, referral of either or both matters for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995)..  

As a final point, the Board notes that the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, may be a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Board notes that, in an October 2013 rating decision, the RO awarded a TDIU due to Veteran's PTSD, and assigned an effective date of March 30, 2007-the date of the claim for increase-for the award of a TDIU.  As for hearing loss, as there is no evidence or argument that the Veteran has been rendered unemployable solely due such disability the matter of the Veteran's entitlement to a TDIU due to bilateral hearing loss need not be addressed in conjunction the current claim for increase.



ORDER 

A rating in excess of 70 percent rating for PTSD is denied.

An increased (compensable) rating for bilateral hearing loss, prior to June 17, 2015, is denied.

A rating in excess of 10 percent for bilateral hearing loss, from June 17, 2015, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


